DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Inventions II-III (claims 33-38) and Species A (Fig.4a) in the reply filed on 31 August, 2022 is acknowledged. Applicant avers that claims 33-35 and 37-38 read on the elected inventions and species. 
Claims 19-32 and 36 are withdrawn, claims 33-35 and 37-38 are examined. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 490, 491, 493, 494, 495, 496, 497, 499 in Figs.4a-d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	On pages 14 and 15 of the originally filed specifications, the discussion of Figs.4a-d uses mostly erroneous reference characters. It appears Figs.4a-d were updated with new reference characters, but the specifications did not receive a commensurate update. 
Claim Interpretation
	In regards to claim 1, the claim reads “a bending portion at a distal portion of the insertion portion”. While the applicant discloses the bending portion distal to the insertion portion, as set forth in this claim, it is clear this may also include an insertion portion that comprises the bending portion at a distal portion thereof. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 37-38, the claims require steering wires, singular (claim 38) or plural (claim 37). There appears to be no support for this feature in the original disclosure. This was confirmed in a telephonic interview with applicant’s representative Scott Chappel on 20 October, 2022. As such, the claims are rejected as the concept was not described in such a way as to convey that the inventor had possession of the claimed invention at the time the application was filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 38, the claim reads “such that the wire is pulled when the elastically deformable member” [line 12]. It is unclear when the wire is pulled. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the wire is pulled when the elastically deformable member is deformed by the actuator. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ouchi (US PGPUB 2011/0295069). 
In regards to Claim 33, Ouchi discloses a medical device comprising: 
an insertion portion [5, Fig.1, para.31]; 
a bending portion [10 or 11, Figs.1-2, para.33] at a distal portion of the insertion portion; 
an actuator [89, Figs.1, 10-12]; 
an elastically deformable member [80, Fig.11] having a proximal portion [84 and proximal end of 82, Fig.11] and a distal portion [81, Fig.11], wherein the proximal portion of the elastically deformable member is connected to the actuator [slidably connected and by linkage, Fig.11], and wherein the actuator is configured to activate the elastically deformable member to deform the elastically deformable member [Fig.11, para.70-71]; and 
a wire [30, Figs.2-5, 11, para.44, 59, 67, 69-72] extending along a length of the insertion portion, the wire having a proximal end [30 at 39 and 81, Fig.11] and a distal end [30 at 12, Fig.2], wherein the proximal end of the wire is connected to the elastically deformable member [Fig.11, para.68-70], and the distal end of the wire is connected to a portion of the insertion portion proximal to a distal end of the insertion portion [Fig.2, para.46], such that the wire is pulled when the elastically deformable member is deformed by the actuator [Fig.11, para.44, 64, 67].
In regards to claim 34, Ouchi discloses the medical device of claim 33, wherein activation of the elastically deformable member includes modifying a length of the elastically deformable member [Fig.11, para.70; the length of 81, 82 and 84 combined is reduced as 82 is pulled into 84].
In regards to claim 35, Ouchi discloses the medical device of claim 33, wherein the elastically deformable member includes a flat spring [86, Fig.11, para.71].
In regards to claim 37, Ouchi discloses the medical device of claim 33, further comprising a plurality of steering wires [20, Figs.2-5, para.40-41] separate from the wire, each steering wire including a distal end [Fig.2, and by definition], wherein the plurality of steering wires extend to a distal portion of the bending portion [Fig.2, para.38; the wires bending section 11], and wherein the distal end of the wire is proximal to the distal ends of the steering wires [Fig.2: “proximal” here, is relative. Note that the steering wires are new matter.].
In regards to claim 38, Ouchi discloses a medical device comprising: 
an insertion portion [5, Fig.1, para.31]; 
a bending portion [10 or 11, Figs.1-2, para.33] at a distal portion of the insertion portion; 
an actuator [89, Figs.1, 10-12]; 
an elastically deformable member  [80, Fig.11] having a proximal portion [84 and proximal end of 82, Fig.11] and a distal portion [81, Fig.11], wherein the actuator is configured to activate the elastically deformable member to deform the elastically deformable member [Fig.11, para.70-71]; 
a wire [30, Figs.2-5, 11, para.44, 59, 67, 69-72] extending along a length of the insertion portion, the wire having a proximal end [30 at 39 and 81, Fig.11] and a distal end [30 at 12, Fig.2], wherein the proximal end of the wire includes a stopper [39, Fig.11, para.69-70] and is coupled to the elastically deformable member [Fig.11, para.68-70], and the distal end of the wire is connected to a portion of the insertion portion proximal to a distal end of the insertion portion [Fig.2, para.46], such that the wire is pulled when the elastically deformable member [Fig.11, para.44, 64, 67]; and 
at least one steering wire [20, Figs.2-5, para.40-41] separate from the wire and including a distal end [Fig.2, and by definition], wherein the at least one steering wire extends to a distal portion of the bending portion [Fig.2, para.38; the wires bending section 11], and wherein the distal end of the wire is proximal to the distal end of the steering wire [Fig.2: “proximal” here, is relative. Note that the steering wires are new matter.].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brenneman et al. (US PGPUB 2004/0186350) 
Wantanabe et al. (US PGPUB 2007/0043261)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795